Citation Nr: 0722025	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Petersburg General Hospital 
on May 16, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran's dates of service have been reported as from 
March 1981 to June 1987.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) from an October 2004 
rating decision of the Department of Veterans Affairs (VA), 
Medical Center in Bay Pines, Florida.


FINDINGS OF FACT

1. The veteran received medical care from St. Petersburg 
General Hospital on May 16, 2004; he was a 23-hour 
observation patient. 

2. The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3. VA care was feasibly available at the time the veteran 
received treatment at St. Petersburg General Hospital on May 
16, 2004. 


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the St. 
Petersburg General Hospital on May 16, 2004, have not been 
met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained by the veteran at his September 2006 hearing 
before the undersigned, he experienced shortness of breath on 
May 16, 2004, which worsened in the evening.  He reported 
that his symptoms progressed to the point that he could 
barely breathe.  At that point, he attempted to drive himself 
to the VA hospital at Bay Pines.  He became disoriented while 
driving and felt as though he would soon be out of breath, so 
he instead stopped at St. Petersburg General Hospital, which 
was on the way.  

The veteran received treatment at the private hospital in St. 
Petersburg.  He contended that once stabilized, that hospital 
contacted the VA Medical Center at Bay Pines for the purpose 
of arranging for a transfer.  However, according to the 
veteran, Bay Pines refused to accept the transfer.  
Therefore, he remained at St. Petersburg Hospital.  He was 
released later that night and reported to Bay Pines the next 
day to receive follow-up care.  

Again, the veteran is seeking reimbursement of unauthorized 
medical expenses incurred at St. Petersburg General Hospital 
on May 16, 2004.  Initially, in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.  

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in May 2004.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

The Veterans Millennium Healthcare and Benefits Act addresses 
reimbursement of unauthorized medical expenses in cases not 
involving service-connected disability, and is codified at 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The criteria set forth above are conjunctive, not 
disjunctive; thus, all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991).  

In the present case, the Board is precluded from allowing the 
veteran's claim due to the requirement set forth under 
38 C.F.R. § 17.1002 (c).  Specifically, the VA Medical Center 
at Bay Pines was feasibly available to provide the treatment 
in question.  Moreover, while the veteran has contended that 
he was refused transfer to Bay Pines, there is no 
documentation of this in the claims folder.  In any event, 
while the veteran has testified that he was in a state of 
panic and disorientation which prevented him from driving to 
the Bay Pines facility, this is not found to be persuasive 
given the close distance between the two hospitals.  Indeed, 
as gleaned from the veteran's September 2006 hearing 
testimony, the drive to the VA facility at Bay Pines was only 
about 10 minutes longer than the drive to the private 
hospital.  Even acknowledging the symptoms that the veteran 
was experiencing at the time, an attempt to use VA facilities 
in the present case would have been considered reasonable by 
a prudent layperson, given the relatively short extra 
distance involved.

Based on all of the foregoing, the Board finds that the 
preponderance of the evidence is against reimbursement or 
payment for the unauthorized private medical care that the 
veteran received on May 16, 2004 under the provisions of 38 
U.S.C.A. § 1725.  The appeal is therefore denied.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by St. Petersburg General Hospital on May 
16, 2004, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


